Citation Nr: 1727101	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the United States Army from February 12, 2002, to March 27, 2002.  He also had prior periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant and his father provided testimony before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of the hearing is of record.

The appeal was remanded for further development in February 2015 and again in May 2016.  


FINDINGS OF FACT

1.  The appellant does not have a current asthma disability.

2.  The appellant does not have a current cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Examination Requirement

The Board notes that the appellant has not been afforded a VA examination to determine the nature and etiology of his cervical spine claim.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; (b) establishes that the appellant suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the appellant's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the appellant is not triggered as to his cervical spine claim, as the preponderance of the evidence weighs against a finding of a current cervical spine disability for reasons outlined below.  As such, a VA examination is not required.  Id.

II.  Appellant's Contentions

The appellant asserts that in October 2001, while on his way to a weekend drill, he was involved in a motor vehicle accident and injured his neck.  He maintains that he did not go to the hospital immediately, but noticed bruising, and that two days later he sought treatment from a private medical facility because of pain in his hand, which the doctor indicated was a bone problem.  He further asserts that since the accident he began having problems with pain up his arm to his elbow and pain from his shoulder down his arm and headaches.  He states that his condition has worsened over the years, to the point where he cannot pick up anything above five to ten pounds and his headaches occur every day.  He maintains that he is currently being treated for a neck problem, which he states the doctor says is a cervical disc herniation that is pressing on the nerves of his left arm.  Additionally, he maintains that prior to basic training he had no problems with asthma and that after he went into the gas chamber he started experiencing problems breathing while doing physical activities such as marching and cadences.  Lastly, he asserts that following the gas chamber incident, the Army National Guard initiated proceedings to terminate the training and he maintains he has had problems with asthma ever since.  See October 2014 Hearing Transcript.  

III.  Applicable Law

Absent a showing of good cause, an appellant's failure to report for a VA examination scheduled in conjunction with an original claim shall be determined based on the evidence of record.  38 C.F.R. § 3.655(b).

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).

The requirement of the existence of a current disability is satisfied when an appellant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


IV.  Analysis

As to the appellant's asthma claim, the appellant was afforded an opportunity to undergo a VA respiratory conditions examination in September 2016; however the record indicates he did not report for this examination.  In this regard, the Board emphasizes that the October 2016 Supplemental Statement of the Case informed the appellant that he, without good cause, did not report for the September 2016 VA examination, and that his claim would therefore be rated based on the evidence of record.  The appellant has not since demonstrated good cause for not reporting to the scheduled examination or requested that the examination be rescheduled.  The Board will therefore proceed with adjudicating his claim based on the evidence of record.  38 C.F.R. § 3.655(b). 

Here, the first element of service connection is not met for either claim, as a review of the evidence of record does not reveal a current asthma or current cervical spine disability.  Although the appellant's service treatment records (STRs) note asthma symptoms (such as chest tightness, wheezing, and shortness of breath), and complaints of swelling in his hand and pain in his left shoulder and arm (attributable to his October 2001 motor vehicle accident where he asserts his neck was injured), these notations were made in 2001/2002, which was five to seven years prior to the appellant's initial claims for asthma in September 2007 and a cervical spine disability in March 2008.  See November 2001, February 2002, and March 2002 STRs; see also September 2007 VA Form 21-526 Veteran's Application for Compensation or Pension and March 2008 VA Form 21-4138 Statement in Support of Claim.  Moreover, and critically, the appellant did not respond to the April 2015 request to provide a necessary release for private treatment records that may have substantiated the presence of a current disability for either claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i)(requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  

Thus, given the period of over 5 years between the appellant's documented symptoms and his initial claims for benefits, and the absent of any other documented symptoms, treatment or diagnosis during this period, the Board finds that there is no competent evidence of current asthma or cervical spine disabilities, and the claims fail on this basis alone.  See Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

To the extent the appellant asserts that he has a current asthma or cervical spine disability, his opinion is not competent.  Specifically, while he is competent to attest to symptoms such as shortness of breath and neck pain, he does not have the requisite expertise to diagnose an underlying respiratory or cervical spine disability.  Regarding his testimony that he has been diagnosed with cervical disc herniation and receives treatment for asthma, while he is competent to report a diagnosis proffered by a clinician, the Board finds his statement in this regard lacks credibility, given his lack of cooperation in obtaining necessary medical evidence in this case.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


